
	

113 SRES 527 ATS: Congratulating the members of Phi Beta Sigma Fraternity, Inc. for 100 years of service throughout the United States and the world, and commending Phi Beta Sigma Fraternity, Inc. for exemplifying the ideals of brotherhood, scholarship, and service while upholding the motto “Culture for Service and Service for Humanity”.
U.S. Senate
2014-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		113th CONGRESS
		2d Session
		S. RES. 527
		IN THE SENATE OF THE UNITED STATES
		
			July 29, 2014
			Ms. Landrieu (for herself, Mr. Scott, Mr. Cardin, Mr. Brown, Mr. Nelson, Mrs. Hagan, Mr. Levin, and Ms. Baldwin) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the members of Phi Beta Sigma Fraternity, Inc. for 100 years of service throughout
			 the United States and the world, and commending Phi Beta Sigma Fraternity,
			 Inc. for exemplifying the ideals of brotherhood, scholarship, and service
			 while upholding the motto Culture for Service and Service for Humanity.
	
	
		Whereas Phi Beta Sigma Fraternity, Inc. was founded on the campus of Howard University in the
			 District of Columbia on January 9, 1914, by A. Langston Taylor, Leonard F.
			 Morse, and Charles I. Brown;Whereas since the formation of Phi Beta Sigma Fraternity, Inc., the members of Phi Beta Sigma
			 Fraternity, Inc. have maintained a strong commitment to brotherhood,
			 community involvement, and service to all people;Whereas Phi Beta Sigma Fraternity, Inc. has implemented a number of initiatives encouraging
			 diversity, business opportunities, and advocacy;Whereas Phi Beta Sigma Fraternity, Inc. has established the Sigma Wellness, Sigma Cares,  and
			 Living Well Brother to Brother programs;Whereas Phi Beta Sigma Fraternity, Inc. was the first African-American fraternity to establish
			 alumni chapters and youth mentoring clubs and is the only fraternity to
			 form an African-American sorority counterpart, Zeta Phi Beta;Whereas the men of Phi Beta Sigma Fraternity, Inc. have dedicated themselves to the promotion of
			 civil rights, and the members of Phi Beta Sigma Fraternity, Inc. include
			 influential leaders and activists such as  Hosea
			 Williams,  A. Phillip Randolph, and Lafayette
			 Mckeene Hershaw;Whereas members belonging to chapters of  Phi Beta Sigma Fraternity, Inc. across the United States
			 responded to a call for support of the war efforts  of the United States
			 during World War I;Whereas members of Phi Beta Sigma Fraternity, Inc., such as Alain LeRoy Locke, Weldon Johnson, and
			 A. Phillip Randolph, made significant contributions to the Harlem
			 Renaissance;Whereas Phi Beta Sigma Fraternity, Inc. has over 700 chapters in the United States, Africa, Europe,
			 Asia, and the Caribbean;Whereas the men of Phi Beta Sigma Fraternity, Inc. have distinguished themselves as public
			 servants, including members such as—(1)a United States Congressman, civil rights activist, and chairman of the Student
			 Nonviolent Coordinating Committee;(2)the  first African-American Speaker of the Colorado House of Representatives;(3)the first African-American Democrat elected to the Congress of the United
			 States;(4)Demetrius C. Newton, Sr., elected in 1986 as the first African-American Speaker Pro Tempore of the
			 Alabama House of Representatives; and(5)Fleming Jones, Jr., the first African-American Democratic member of the West Virginia House of
			 Delegates; and
			Whereas Phi Beta Sigma Fraternity, Inc. commemorated its history and promoted service during the
			 Phi Beta Sigma centennial celebration on January 9, 2014, in the District
			 of Columbia: Now, therefore, be it
		
	
		That the Senate—(1)congratulates Phi Beta Sigma Fraternity, Inc. for 100 years of service to communities throughout
			 the United States and the world; and(2)commends Phi Beta Sigma Fraternity, Inc. for a continued commitment to the ideals of brotherhood,
			 scholarship, and service.
			
